Citation Nr: 1511755	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) benefits.

2. Whether new and material evidence has been submitted reopen the claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1310, service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1977 to March 1979. He died in October 1984. The appellant alleges she is his surviving spouse. 

The history of this claim shows that in August 1988, the RO originally denied the claim of service connection for the cause of the Veteran's death on the merits; no notice of disagreement or further evidence was received and this decision became final. In October 1990, the RO found no new and material evidence was received to reopen a claim of entitlement to service connection for the cause of death the Veteran's death. Duplicate service treatment records or nonrelevant evidence was associated with the claim in May 2012. In July 2012, the RO again denied the claim and the February 2013 statement of the case (SOC) explains it was reopened on the basis of an internet article printed in April 2012 addressing Agent Orange in Panama. 

The Board reviews new and material evidence anew; it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The addition of the issue of recognition of the appellant as the surviving spouse of the Veteran is addressed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The appellant in this case seeks to reopen her previously denied claims for service connection for the cause of the Veteran's death. However, after a preliminary review of this case, the Board finds that the evidence on file raises the threshold question/issue of whether the appellant is, in fact, recognizable as the Veteran's lawful surviving spouse for purposes of consideration for VA death benefits. Specifically, a May 1983 divorce decree dissolving the Veteran's marriage with the appellant is in the file; there is no showing of reason why that decree might be set aside. 

Status as a surviving spouse of the Veteran is a threshold requirement for death compensation benefits. To be a surviving spouse, one must be "the spouse of a veteran at the time of the veteran's death" under 38 U.S.C.A. § 101(3) (2014). 38 C.F.R. § 3.50(a) specifically defines "spouse" as a person "whose marriage to the veteran meets the requirements of § 3.1(j)," which, in turn, defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued." 38 C.F.R. §§ 3.1, 3.50 (2014). Therefore, the key fact that must be established in order for a claimant to substantiate a claim for DIC benefits as a surviving spouse is legal marriage at the time of the veteran's death (where the right to benefits accrued). 

Here, the evidence in file shows the Veteran and the appellant were married in March 1980, a child was born to them in June 1981, and the marriage was dissolved by a May 1983 divorce decree. The Veteran died in October 1984. His official death certificate states he was never married (his father was the informant) and his father applied and was paid for funeral and burial services in 1984. 

On her initial April 1988 application form, the appellant stated she and the Veteran divorced in 1981 and that she did not live continuously with the Veteran until death because "they couldn't get along." On her September 1990 application, the appellant claimed she lived with the Veteran until the date of death and that they were still married at death. She again asserted the marriage ended at death, they cohabitated until death but then denied a child was born of the marriage. In July 2013, she submitted a statement consistently referring to the Veteran as her "late husband." 

There is an initial question/issue that must be clarified as to the appellant's status as a surviving spouse for purposes of consideration for VA death benefits. The record reflects that there has been no apparent consideration of this threshold preliminary issue in any of the rating decisions or statements of the case issued by the RO during the pendency of the appeal. See August 1988, October 1990, and July 2012 rating decisions; February 2013 SOC; September 2013 and November 2013 Supplemental Statements of the Case. Instead, the analysis by the RO in this case has focused entirely on the medical evidence of record insofar as establishing a link between the Veteran's death and his military service. However, if it is determined that the appellant is not recognizable as the Veteran's lawful surviving spouse, then she in turn does not have standing to bring a cause-of-death claim, so any such medical-related issues become moot.

The RO needs to adjudicate this threshold issue and the appellant should be provided an opportunity to establish her eligibility for VA DIC benefits as the surviving spouse, in accordance with the definitions set forth under 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50. If the appellant submits relevant documents setting aside the 1983 divorce, the M21-1MR provisions must be followed (see M21-1MR, Part III, Subpart iii, Chapter 5, Section E, Part 20.d). VCAA notice regarding this issue should be provided. See Burden v. Shinseki, 25 Vet. App. 178, 175 (2012). 

Accordingly, the case is REMANDED for the following action:

1. Provide VCAA notice and give the appellant an opportunity to submit additional evidence and argumentation that would help to establish her basic eligibility to VA death compensation benefits as the Veteran's lawful "surviving spouse," in accordance with the regulatory criteria set forth in 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50. 

2. In light of the additional evidence obtained and review of the evidence of record, the AOJ should issue a decision on the issue of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for VA death benefits. 

3. If the appellant is found to meet the requirements for recognition as the surviving spouse of the Veteran for purposes of consideration for VA death benefits, the claims file should be reviewed for the determination as to whether any additional development is necessary to properly address the claim of service connection for the cause of the Veteran's death, to include obtaining a VA medical opinion that addresses the submitted April 2012 internet information for the cause of death issue.

4. Readjudicate the claims of entitlement to recognition of the appellant as the surviving spouse of the Veteran and the underlying claim. If the determination remains adverse to the appellant, she and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

